'




                                                                                                                                                                                                                                   -
                                                             ..                .                                                                                    .
                                                                                                                                                                                                      ..
                                                                                                                                                                                                               .                       .:                         ,-                                                                           .
                                                                                                                                                       h                                         .,
                                                                                                                                                                                                                                                                          ys .                    .
                                                                                                                                                                                                                                                                                                                      .                .
                                                                                                                                                                                                                                                                          o            som cotys s
                                                     .                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                l.
                                                                                                                                                                                                                                                                                 a;
                                                                                                                                                                                                                                                                                  ..... ArR.
                                                                                                                                                                                                                                                                                     .         . . sz cova'l
                                                                                                                                                                                                  ,                .
                                                     .                                                                                                                                                                                                    .                          ,
                                                                                                                                                                                                                                                                                           gjvvy       .
                                                     .                         .
                                                                                                                                                       .                                                                                                                                .
                                                                                                                                                                                                                                                                                                                           z
    .                                                             ox                                        Juwcts                    .                                                          .
                                                                                                                                                                                                                                                              '                    4u c.,                         .
                                                                                                                                                                                                                                                                                                                                       .   .
                                                                                                                                                                                                                                                                                       .'' .                  ,           ,        srrr
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                        sD
                                                                                                                                                                                                                                                                                        '
                                                                                   .                                                                                            .   po-c-Ih -7:1@w 7I3                                                                                                        c&s . e...
                                                             l: .                           .fxvhiv                           '                        .                                    '                                                                                                                      ,

                                                                                                                              .            '                                        '                                            .
                    '                                              .
                                                                                                                                             j                          .
                                                                                                                                                                                                                                                                                                              .
                                    .                                                       .
                                                                                                        9(y- or c.xeCoVct:..
                                                                                                                           Awwx t2,.
                                                                                                                                   t.$v)3 '.-t

                                                                       ,; .                 .
                                                                                                                              ,        ;.
                                                                                                                                        (                           ,
                                                                                                                                                                                                      ... Lok.w.t.;.j.. k                                                                                     .
                                                                                                ..      .

                                .                                   tta 1.                                                ' j.
                                                                                                                             t'rwj jo..                                                               o'           j.
                                                                                                                                                                                                                    o                                                                                                     ,                ,
                                                                                                                                                                                                      X                                             *                                                     .                        '
                                                                              .                                                                                                                                                                      4                                      er.                           ''
                .                                                          . *'                                                                                             ,
                    .
                                                         ll jcih'i l irG Gvrrv.
                                                                              tn . o yfs.
                                                                                        n.. .',
                                                                                              .r. ...
                                                                                                    er
                                                                                                     . eus                                                                                                                                                                     çaj<-'- .                                           .
                '                                                      .                                        .
                                                                       '               .
                                                                                                '1
                                                                                                .
                                                                                                    -               U'r   gjf.e--
                                                                                                                                q     K .              '            ,                                                                                         '                .                      .
        '
            '

                                '                                 g$(::. 1jj .
                                                                             !1
                                                                              9                                           4:
                                                                                                                           .;                      '(..
                                                                                                                                                      /()..j
                                                                                                                                                           .j -
                                                                                                                                                              4.,..                                                    f
                                                                                                                                                                                                                       lj.,
                                                                                                                                                                                                                          ç                     ,...... (jx.
                                                                                                                                                                                                                                                           wxoj.q-
                                                                                                                                                                                                                                                                 kow..x    .       .                                  '
                                                          'l
                                                           ;l'rsk inj; ,Atm.;a .
                                                                               Lz-      .
                                                                                     . :.
                                                                                 rkosa
                                                                                   ' .
                                                                                        .1.. t < î .oc.
                                                                                                      x o$..y
                                                                                                            -jcty                              .   ,                                                                                                          .
                                                                                                                                                                                                                                                                                                      .
    .                                                    .. ..j ku).  c 1.;': t klu-j,-kt-ktrt . c..u. u.o ..
                                                                           .
                                                                                                                '
                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                      '-s                          '
    '
                                    .                                  Q(                   '                                             ' 2r-ûi ; ' ' ?
                                                                                                                                                        uu                           s:'.
                                                                                                                                                                                        %&-.luV                            - .
                                                                                                                                                                                                                                            fl.zxw                                                    *                                        '
        .
                        '
                                                         ltkuo                             kx j k                             gw      .
                                                                                                                                               '
                                                                                                                                               .
                                                                                                                                                                   '-. 'iûwt jjott
                                                                                                                                                                                 v.1 K  .
                                                                       .                                                                               .                                                   '                                                      . ...        .

                                                         c ;.;x'
                                                         '
                                                                                                                              t:.
                                                                                                                                ç ,rr,
                                                                                                                                     - . kksNotiu
                                                                                                                                                wx to: cmxxsk.
                                                                                                                                                             k-
                                                                                                                                                              r çk
                                                                                                                                                                 a-v-#:lk '
            -
                                            .
                                                              ltgn,
                                                                  l-
                                                                   ifsk.,
                                                                        .
                                                                        N /aJ
                                                                            . .k.                                                                              kx.qtuv. '                                                                                      .. .'                                              .
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                               ,


                            '

                                                                       l .. l.. 2;? .(. rm k k;
                                                                                              scio--
                                                                                                   i
                                                                                                   v-
                                                                                                    .
                                                                                                    xc.
                                                                                                      x.  yaik                                 -                                                                                   .
                                                                                                                                                                                                                                            J )..
                                                                                                                                                                                                                                                0.
                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                .:f--twtcos,s.t
                                                                                                                                                                                                                                                              pl'o-
                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                   -kit.
                                                                                                                                                                                                                                                                       (-
                                                             Y          St ip.& )*'
                                                                                  ' Di     4 A j.     t.'    j3                           .-
                                                                                                                                                                                                                                                 g            x           :.                              -gt
                                                                                                                                                                                                                                                                                                            txu.,
                                                                                                                                                                                                                                                                                                                sc.-
                                                                                                e
                                                                                                .       r                                              T       %                             '
                                                                  fv :                 ;' fs IS                           f               &            '           G ' .                                                       .



                                                                   lskm(-;.
                                                                          ë co> f=l enk.$-, Ioat u sk 'r k. 1
                                                                                                            -(.FL ? ' r;osctx:os
                                                                   '

                                                 . ut<. '
                                                ,'
                                                        > 061 k
                                                              '. jGAoj
                                                                     '.
                                                                      ;(.(.' s                                  r
                                                                                                                                                                                             ô.- 4. '' ..                                            ' yoscuxs                                                        e.                       .
                                                                                                                                               '                                                  -        .                                .                                                                                      '

                                                 .                  16 u'
                                                                        tv . ù.%
                                                                                                            -
                                                                                                                        lk                                 .
                                                                                                                                                                    :.          .
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                  .



                                                                    1..
                                                                      ,.
                                                                       :, -                                         - s?,
                                                                                                                        .cr.o'o                                     .àokas,sos.p c t - çk-..n(-ase uo.q :lJ-c@-    .
                                                                                                                                                                                                                           ,

                                                                                                            '       .                                                                                                                                    '
                                                                                                                                  ,                                                                                                                                       .
                                                             6% - u -f#5                                                                                                                                                                                                                                                       .
                                                         '
                                                                                            -
                                                                       .
                                                                                                                        2                          .
                                                                                                                                                                   (J                            - '<                                                                          uz                                                              '
                                        '
                                                                                                                                               ' ''.- -......
                                                                                                                                                            ev--                         1- .
                                                                                                                                                                                        z'  '-                                              -                          .                              -                            '' '
                                                         s s. ua
                                                             è o
                                                               = .*
                                                                  D
                                                             U
                                                             5+J
                                                         U G > @
                                                           s >
                                                             =                    .                 C
                                                             R*                                     k       '

                                                                 b
                                                                 G




           =o       >
                    c &
                      z-o c
                          . .
  !*'
    .T      ; m rn
                C *
LL
 A.**j
1.*1.
           r
           F
           C-. !
               n c .
                 o D                   .
!.a.       c      - F            'r=
 I         ::
            r::,-'' ''
                     ::'
                     :s
                     ; lll''-
                      ;'    '''-
                               '
                                       3ï
                                        ''-
                                          '
                                          -
                                          ''
                                           -
k2)
I..:l
    l       ?
           < .       =       #'
!*,..1
 L   .bL    ?.       o (
                     ' p%,
.j *.
   .  1
j***j
            >= > N>
            n
                      o                    '
                                                                                  -'       '
                                                                          6,:.)q
                                                                               -j
                                                                                i'(
                                                                                  I/
                                                                                   '
                                                                                   -
                                                              ï
                                                              w4.
                                                                '
                                                                43
                                                              .'; ...
                                                                K .
                                                                    .
                                                                    11
                                                                     .:'       :;
                                                                 .                         .,
                                                                 2
                                                                 .1r :).
                                                                     , m
                                                                 ?' ZV '
                                                                 u..
                                                                 l
                                                                 ..
                                                                   j,
                                                                   o  x <>.
                                                                 .
                                                                  4. 1-
                                                                 ,i
                                                                  .    . e..
                                                                      e'
                                                                 w >. in.
                                                                 àko a
                                                                     '
                                                                     ..:
                                                                       1,.
                                                                 I
                                                                 4h
                                                                  <
                                                                  *<
                                                                   *%h
                                                                   . l.
                                                                      ;
                                                                      ,
                                                                      -
                                                                      ..
                                                                       -
                                                                       .:
                                                                        -
                                                                        1!
                                                                         k
                                                                         '.
                                                                         ,-.
                                                                           l
                                                                           )
                                                                           k
                                                                           ,
                                                                 t,
                                                                  h-
                                                                   :
                                                                   zk-
                                                                     p ...jp.
                                                                     .
                                                                     --       .
                                                                 ,p
                                                                  .. p
                                                                      .
                                                                        . 4::;.
                                                                              j
                                                                 a j  .
                                                                        x ,m
                                                                 x
                                                                 :u....l:.
                                                                        a4
                                                                         >>(.j
                                                                 .w'
                                                                   A
                                                                 a:. !:.''-'
                                                                          -:.I.NJ
                                                                                '.
                                                                 n
                                                                 j
                                                                 x
                                                                 .
                                                                       @
                                                                       .  .'
                                                                           .
                                                                     T./! j,o
                                                                  e. k
                                                                             : .
                                                                               iy.j
                                                                                  .
                                                                   pq1                              .
                                                                 M p..
                                                                 O
                                                             t.s . ...                     j
                                                                                           .k. .
                                                   N.*    c    '
                                                          (z1                                            .
                                                          >. '                                  '
                                               Q)          .                                   '
                                               Q
                                               *1
                                                                                           .*
                                                                                                    .
                                               Q
                                               Y                          .
                                               Q                          k
                                               =
                                               o                     1w
                                               :                                           .        '
                                                                 ' '
                                                                                  . $
                                                                                    .''u%a
                                                                                         .
                                                                                         yjyj.
                                                                                           '.
                                                                                       .
                                                                     . .w*
                                                                     .                              '   1
                                                                                                        #
                                                         4
                                                         :   .   :.
                                                                     .
                                                                                   .
                                                                              11r....
                                                                                                ..
                                                                                                   .'tg
                                                                                                      $,
                                                                                                       ''
                                                         . .i
                                                            ,-,                                     ;r
                                                                                                     >
                                                         .                        w                #

                                                                     '
                                                                      .       .
                                                                                   p :. k
                                                                                        '.
                                                             . . ,.                j%'
                                                                                     :
